Citation Nr: 1230655	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  09-24 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a sleep disorder to include as secondary to service connected disability. 

2.  Entitlement to service connection for depression to include as secondary to service-connected disability. 

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral knee disorder.  

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from September 1972 to June 1973 and from July 1977 to September 1978.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The issues of  entitlement to service connection for depression to include as secondary to service-connected disability, whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral knee disorder, and whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

In May 2012 at a Board hearing and before the Board promulgated a decision, the Veteran testified that he wished to withdraw his appeal regarding entitlement to service connection for a sleep disorder to include as secondary to service connected disability.  


CONCLUSION OF LAW

The criteria for withdrawal by the appellant of his substantive appeal on the issue of entitlement o service connection for a sleep disorder to include as secondary to service connected disability have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to service connection for a sleep disorder to include as secondary to service connected disability.

In May 2012, the Veteran testified before the Board that he wishes to withdraw his appeal concerning entitlement to service connection for a sleep disorder to include as secondary to service connected disability. 

Under 38 U.S.C.A. § 7105(d)(5), the Board has the authority to dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See also 38 C.F.R. § 20.202 (the Board may dismiss any appeal which fails to allege specific error or fact of law in the determination being appealed).  A substantive appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal may be made by the appellant or by his or her authorized representative, and unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a).

The May 2012 request to withdraw the Veteran's appeal was submitted before the Board promulgated a decision.  38 C.F.R. § 20.204(a), (b)(3).  It was offered during his hearing before the Veteran and is noted on the record.  38 C.F.R. § 20.204(a).  Consequently, there remain no allegations of error of fact or law for appellate consideration in the appeal of that issue.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The claim for service connection for a sleep disorder to include as secondary to service connected disability is dismissed.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

Once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  38 C.F.R. § 4.2.  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) And see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated).  

The Veteran is claiming service connection for depression to include as secondary to service-connected bilateral foot disorder.  He underwent a VA examination in December 2011.  At that time the examiner diagnosed depressive disorder and offered an opinion.  The opinion stated that it was unlikely that the depression was related to service; however the examiner did not opine as to whether the depression is due to or aggravated by the Veteran's service-connected bilateral foot disorder.  Thus an addendum to the opinion is necessary.   

The Veteran is attempting to reopen his claims for service connection for a low back disorder and for a bilateral knee disorder, both to include as secondary to the Veteran's service-connected bilateral foot disorder.  The RO requested that he be examined and that opinions be provided.  As noted above, once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  The Veteran was examined by VA in December 2011.  The examiner opined that the bilateral knee disorder was not related to the diagnosis of pes planus, and that there is no causal relationship between the knee osteoarthritis and pes planus explained in the record.  The examiner did not address whether the bilateral knee disorder is aggravated by the service connected bilateral foot disorder.  As to the claim for a low back disorder, the December 2011 examiner stated that there was no relationship between the back disorder and service since there was no back pain noted in service.  The examiner did not address whether the low back disorder is due to or aggravated by the service-connected bilateral foot disorder.  Thus an addendum opinion regarding both issues is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the file to the December 2011 psychiatric examiner.  If that examiner is no longer available, have the file reviewed by an appropriate physician to render the requested addendum opinions.  A complete review of the claims file must be accomplished.  The examiner must consider and address the private medical evidence in the file.  

Then the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed depressive disorder is related to his military service.  The examiner must also offer an opinion as to whether it is at least as likely as not ( a 50 percent probability or greater) that the Veteran's diagnosed depressive disorder is due to or aggravated by his service-connected bilateral foot disorder.  Complete rationale must be provided.  

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  

2.  Refer the file to the December 2011 orthopedic examiner for an addendum opinion.  The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed low back disorder is related to his military service.  The examiner must also offer an opinion as to whether it is at least as likely as not ( a 50 percent probability or greater) that the Veteran's diagnosed low back disorder is due to or aggravated by his service-connected bilateral foot disorder.  Complete rationale must be provided.  

The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed bilateral knee disorder is related to his military service.  The examiner must also offer an opinion as to whether it is at least as likely as not ( a 50 percent probability or greater) that the Veteran's diagnosed bilateral knee disorder is due to or aggravated by his service-connected bilateral foot disorder.  Complete rationale must be provided.  

In rendering the opinions, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  

3.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2011); See also Stegall v. West, 11 Vet. App. 268 (1998).

4.  Following completion of the above, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


